Title: General Orders, 30 March 1776
From: Washington, George
To: 



Head Quarters, Cambridge, March 30th 1776.
Parole Dedham.Countersign Putnam.


A Detachment from the Regiment of Artillery, to be ready to

march on Monday Morning, with the Brigade under Brigdr Genl Green.
The Colonels commanding the Regiments of this Brigade, may each of them receive a Warrant for five hundred pounds, lawful money, upon application at Head Quarters.
A General Court Martial to sit Monday Morning in Boston, in the Court House, to try such prisoners as shall be brought before them—All Evidences, and Persons concern’d, to attend the Court.
